Title: To George Washington from Brigadier General Benedict Arnold, 13 January 1777
From: Arnold, Benedict
To: Washington, George



Dear General
Providence Janry 13th 1777

Yesterday I arived here, haveing previously done all in my power, to forward on the Militia, from the Massachusets Bay, and Connecticut, upwards of six Thousand of which I hope are in the Jerseys, before this Time.
There is at this place & in the Vicinity, about Two thousand Men, part of six Thousand Ordered from the New England States, The others are on their March, & expected in, in a few days, The Enemies Force, on Rhode Island by the best Intelligence is five or Six Thousand, One half Foreigners, & some few Invalids, we are informed by several Persons who left New Port within a few days, that Genl Clinton is going home in the Asia, & has sent his Baggage on board, & that the Troops have Orders to hold themselves in readiness to embark at a minutes Notice, (perhaps for New York,) I beleive they have No Intention of penetrateing the Country at Present—I beg leave (tho late) to Congratulate your Excellency on your success at Trentown. It was a most happy stroke, and has greatly raised the sinking Spirits of the Country.
We this minute have Advice by a letter from Govenor Trumbull of your further Success near Prince Town, & report says, Generals Putnam, & Mifflin, have killed, & taken Two Regiments, Near Bristol, we

beleive this true As the Intelligence comes from New Port. People In General are in high Spirits, this seems a most Favourable Crisis, to Dislodge the Enemy from the Country, Heaven grant, your Excellency may be able to effect it, & may peace, & Lau⟨rels⟩ Crown your Success’es.
About Twelve or fifteen hundred of the Enemy are dispersed, in all the Farm houses On Rhode Island, as soon as the Militia arives I hope we shall be able to give a good Accot of some of them.
I beg leave to recommend to your Excellency, Capt. Samuel Mansfield, to Command a Company of Artillery. He was a Leiut. of Artillery last Summer in the Northern Department, and Afterwards, Captain of a Gally, in Two Actions Behaved with great, Prudence and Bravery, being Anxious to Continue in the Service & much wanted here, I have desired him to engage a Number of Men. If your Excellency should think proper to Appoint him, his Company will be soon filled up, & I dare be responsible for his good Conduct.
A Quarter Master is much wanted here, One is Appointed by the state for their Own Troops, but they are not able to furnish him with Cash.
I beg the favour of ⟨mutilated⟩ Respect to Capt: Mansfield, & am ⟨mutilated⟩ of perfect respect & Esteem Dear General Your most Obedient, Humble Servant

B. Arnold

